DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 02/16/2021. 
Claim(s) 1, 3 and 5-18 are currently pending. 
Claim(s) 11-18 have been withdrawn. 
Claim(s) 1 and 5-10 have been amended. 
Claim(s) 2 and 4 have been canceled. 
Claim(s) 13-18 have been added.

Election/Restrictions
Newly submitted claims 13-18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: On 06/06/2018 applicant receive an action on the merits for the originally presented invention.  In the response to restriction filed on 04/25/2018, Applicant elected Group I directed to a photoelectric conversion element without traverse.  Claims 13-18 are directed to a method of producing a photoelectric conversion element.  As such, claims 13-18 are directed to a non-elected invention.
s 13-18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 15/031,834 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural limitations of instant claims 1 and 3 can be found in claim 1 of co-pending Application No. 15/031,834.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the plurality of metal crystal grains includes metal crystal grains oriented in a <110> direction, metal crystal grains oriented in a <100> direction, and metal crystal grains oriented in a <111> direction, wherein each of the <100> direction, the <110> direction, and the <111> direction is within 10 degrees with respect to a thickness direction of the semiconductor substrate, and wherein an area of the plurality of metal crystal grains oriented in the <111> direction is greater than an area of the plurality of metal crystal grains oriented in the <100> direction and an area of the plurality of metal crystal grains oriented in the <110> direction” in the context of other limitations recited in the claims.
	Terakawa teaches a first electrode layer including a TCO layer (8) and a first metal layer (Ag layer 10) [Fig. 2 and paragraphs 0084-0085], wherein the first metal layer (10) comprises a plurality of metal crystal grains [paragraph 0085].
	Bartholomeusz teaches a silver conductive layer comprising an average crystal grain size that is at least two times larger than its thickness so that grain boundaries and 
	Ding teaches silver electrodes having a crystal orientation in the <111> direction which improves the conductivity of the layer [paragraphs 0021, 0075, 0077].
	The combination of Terakawa, Bartholomeusz and Ding fail to disclose the crystal orientation of the metal crystal grains being in the <110> direction, in the <100> direction, and in the <111> direction.  Therefore, one would not have found obvious to modify the metal crystal grains of the prior art to be oriented in the 110> direction, in the <100> direction, and in the <111> direction, as claims, because there is no reason or motivation to do so.  At most, one would orient the metal grains in the <111> direction to improve the conductivity.  However, orienting the metal crystal orientation of the metal crystal grains as in the claims would require a substantial reconstruction of the prior art thereby rendering unsatisfactory for its intended purpose.  Accordingly, claim 1 is allowed.
Regarding claims 3 and 5-10
Claim 3 and 5-10 are objected to as being dependent upon a rejected base claim (see double patenting rejection above).  It is noted claims 3 and 5-10 depend on claim 1 thereby incorporating the allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721